Exhibit 10.7

 

CROSS LICENSE AGREEMENT

 

This Cross License Agreement, made as of September 19, 2005 (“License
Agreement”), is by and between ADVANCED LIGHTING TECHNOLOGIES, INC., an Ohio
Corporation and its Affiliates as defined herein (“ADLT”), and FIBERSTARS,
INC.,  a California Corporation and its Affiliates as defined herein (“FBST”).

 

W I T N E S S E T H

 

WHEREAS, ADLT and FBST have entered into a Master Services Agreement of even
date herewith (the “Master Services Agreement”), which contemplates that the
Parties will enter into several ancillary agreements, including this License
Agreement and certain Development Agreements pursuant to which the Parties will
provide research and development Services and Custom Deliverables for each
other;;

 

WHEREAS, the Parties and their affiliates have previously been parties to a
Cross License Agreement among ADLT, Unison Fiber Optics Lighting systems, LLC
and FBST, dated January 31, 2000, and ADLT and Fiberstars wish to restate and
re-define certain of the terms thereof (“Prior License Agreement”);

 

WHEREAS, ADLT and FBST wish to extend the licenses granted to each other under
the Prior License Agreement and to grant royalty free licenses for intellectual
property which may be developed by them under the development agreements;

 

WHEREAS, ADLT and Fiberstars are or will be the owners or licensees of patents,
patent applications and design rights, and further each party has by long
experience and through diligent efforts accumulated and owns or hereafter shall
become the owner of technology and product development information, know how,
inventions, processes and trade secrets;

 

NOW, THEREFORE, for and in consideration of the faithful performance by each
party hereto of the obligations and covenants herein contained on their part to
be performed, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1    - DEFINITIONS

 

As used in this Agreement:

 

1.1           “Affiliates” shall mean any business entity in which ADLT or FBST
directly or indirectly owns or controls at least fifty percent (50%) of the
equity, profit interests or voting power.

 

1.2           “Civilian Transportation” shall mean all passenger automobiles,
commercial (non-military) aircrafts, trucks, motorcycles, and off-road vehicles,
but excludes ships, RVs (recreation vehicles), limousines and mining equipment
and other industrial or

 

--------------------------------------------------------------------------------


 

military vehicles or equipment.

 

1.3           “Commencement Date” is defined in Section 3.11 of the Master
Services Agreement.

 

1.4           “Developed IP” shall mean Developed IP as defined in either
Section 2.9 of the Fiberstars Development Agreement or Section 2.10 of the ADLT
Development Agreement or both, as the context respectively implies

 

1.5           “Fiberoptic Field of Use” means lighting applications or systems
(and components of such systems) which include both (A) a remote light source,
and (B) either (i) fiberoptics, or (ii) light pipes, or (iii) other light
guides, for conveying light from the remote source, but excluding applications
in civilian transportation, television and projection.

 

1.6           “Fiberstars Development Agreement” shall mean that certain
Fiberstars Development Agreement entered between the Parties on even date
herewith and attached to the Master Services Agreement as Exhibit D.

 

1.7           “Intellectual Property Right(s)” is defined in Section 3.25 of the
Master Services Agreement.

 

1.8           “Licensed Rights” shall mean (a) Patent Rights and
(b) Intellectual Property Rights to Developed IP.

 

1.9           Patent Rights - shall mean all utility and/or design patent
applications and/or patents owned or controlled by a party to this Agreement in
the United Sates and throughout the world at any time during the term of this
Agreement.

 

1.10         “Services” as used herein means Services as defined in either
Section 2.19 of the Fiberstars Development Agreement or Section 2.18 of the ADLT
Development Agreement or both, as the context respectively implies.

 

ARTICLE 2               -GRANTS OF CROSS-LICENSES

 

2.1       ADLT grants to FBST a royalty free, non-exclusive license, with the
right to sub-license limited solely to Affiliates, to make, have made, use,
import, offer to sell and sell products within the scope of the Licensed Rights
in the United States and all foreign countries, said license being limited to
the Fiberoptic Field of Use but having no restrictions as to the price, quantity
or class of customers to whom such products are offered for sale or sold.

 

2.2       FBST hereby grants to ADLT a royalty free, non-exclusive license, with
the right to sub-license limited solely to Affiliates, to make, have made, use,
import, offer to sell and sell products within the scope of the Licensed Rights
in the United States and all foreign countries, said license excluding
Fiberoptic Field Of Use but having no restrictions as to the price, quantity or
class of customers to whom such products are offered for sale or sold.

 

2

--------------------------------------------------------------------------------


 

2.3       To the extent that the licenses granted under §§2.1 and 2.2 hereof
pertain to Patent Rights, such licenses shall extend to and expire upon the
termination of the individual patent within the Licensed Rights notwithstanding
the expiration of this Agreement or the termination of this Agreement under
Article 4 hereof.  For avoidance of doubt, any Licensed Rights existing as of
any termination of this Agreement shall continue to be licensed hereunder for
the licensed party to continue to use for any old or new product within the
licensed party’s designated field of use.

 

2.4       The parties agree to cooperate fully with respect to the registration
of and extension of the Licensed Rights in countries foreign to the United
States.  No party shall be obligated to extend the Licensed Rights to any
foreign country, but the licensed party may extend them and maintain them at its
sole option and expense.

 

2.5       The licenses granted under §§ 2.1 and 2.2 hereof are personal and are
not assignable or otherwise transferable to any third party without the prior
consent of the party granting the license, consent not being unreasonably
withheld; excepting however, in the event of a change of control by transfer of
substantially all of the business of the licensed party (by merger, sale of
assets or otherwise), the licenses granted by this Agreement may be transferred
without the licensor’s consent to the transferee entity for continued use of any
product or service which the transferor licensee had under development or
production as of the date of the change of control.

 

2.6       For purposes of this Article “have made” includes manufacture of the
products or their components by third persons not party to this Agreement.

 

2.7       Notwithstanding the provisions in Sections 2.2 and 2.5 hereof limiting
sublicense grants by ADLT, FBST hereby consents to ADLT granting non-exclusive
sublicense rights to Rohm and Haas Company (without right to grant further
sub-sublicenses) to use that portion of the Licensed Rights which had been owned
by Rohm and Haas prior to January 31, 2000, so long as such sublicense use
rights are limited and restricted to exclude all Fiberoptic Field of Use.

 

ARTICLE 3           - TERM

 

3.1       The initial term of this Agreement shall begin on the Commencement
Date and continue for five (5) years from the Commencement Date.

 

3.2       The term shall automatically renew for an additional five (5) years
unless any party shall provide at least sixty (60) days prior written notice of
termination prior to the last day of the initial term.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 4           TERMINATION

 

4.1       Subject to provisions of Section 4.3, this Agreement may be
prospectively terminated with respect to the grant of a license to use any
additional Intellectual Property Rights by any party upon written notice to the
other party upon 180 days’ prior written notice, or immediately upon any
termination of a Development Agreement.

 

4.2       This License Agreement may be terminated for cause by either Party
upon written notice to the other Party, where the other Party has been found by
a court of competent jurisdiction in the United States to be in violation of law
with respect to this License Agreement including violation of state or federal
antitrust laws, or otherwise has materially breached or defaulted this License
Agreement and has failed to cure such breach or default within sixty (60) days
of receiving notice setting out the nature and extent of such breach or default
in reasonable detail.

 

4.3       The provisions of Section 2.3 hereof shall remain in effect after any
termination of this Agreement

 

ARTICLE 5           - INFRINGEMENT

 

5.1       No licensing party makes any warranty with respect to non-infringement
of the rights of third parties by the exercise of the Licensed Rights, and the
licensed party shall bear the defense of and satisfy all liability resulting
from any such charge of infringement. The licensing party may, at its sole
option and expense, join in the defense.  The licensing party agrees to provide
technical assistance to the licensed party at the request of and at the expense
of the licensed party.

 

5.2       Each party who learns of infringement by a third party shall bring to
the attention of the other parties all instances of infringement by third
parties of the Licensed Rights.  The licensed party shall have the option to
enforce the Licensed Rights within the licensed field of use at its own expense,
in which event the licensing party may, at its sole option and expense, join in
any enforcement action and share in any recovery in a manner equitable with the
licensing party’s damages and participation therein.  Should the licensed party
decline to enforce the Licensed Rights, the licensing party may do so at its
sole expense and shall be entitled to all recovery therefrom.  Each party agrees
to provide technical assistance to the enforcing party at the request of and at
the expense of the enforcing party.

 

ARTICLE 6           - NOTICE

 

6.1       Any notice required or authorized to be given by either party under
this Agreement shall be in writing and shall be deemed effectively made when
sent by first class mail or by facsimile transmission with telephone
confirmation.  Notices shall be addressed to the other party at the following
address:

 

4

--------------------------------------------------------------------------------


 

Advanced Lighting Technologies, Inc.

32000 Aurora Road

Solon, Ohio 44139

Attention:  Wayne J. Vespoli

Fax:  440-519-0503

 

Fiberstars, Inc.

32000 Aurora Road

Solon, OH  44139

Attention: Roger Buelow, Chief Technology Officer

Fax: 440 519-1038

 

ARTICLE 7           - MISCELLANEOUS

 

7.1       This Agreement shall be governed by and construed in accordance with
the laws of the State of Ohio.

 

7.2       No modification of this Agreement or waiver of any of its terms or
conditions will be of any force or effect unless made in writing and signed by
the party claiming to be bound.

 

7.3       If a court of competent jurisdiction determines that one or more
paragraphs of this Agreement are invalid or unenforceable, such decision shall
not affect the remainder of the Agreement.

 

7.4       None of the parties shall be deemed to have waived any of its rights
under this Agreement by failure to take any action to enforce any of its rights
at any particular time.

 

7.5       None of the parties or any of its affiliates or licensees shall make
any representations, extend any warranties of any kind, or assume any
responsibility or obligations, or confer any right by implication, estoppel or
otherwise, binding upon any of the other parties hereto, other than the licenses
and rights herein expressly granted.

 

7.6       The parties agree to use their diligent efforts in order to reach an
amicable agreement with respect to all disagreements which might arise from the
application of this Agreement.  All disputes arising under this Agreement which
are not settled amicably as specified above shall be finally settled in
accordance with the following:

 

(1)           The parties will attempt in good faith to resolve any controversy
or claim arising out of or relating to this Agreement promptly by negotiations
between senior executives of the parties who have authority to settle the
controversy.

 

(2)           The disputing party shall give the other party written notice of
the dispute.  Within twenty (20) days after receipt of said notice, the
receiving party shall submit to the other a written response.  The notice and
response shall

 

5

--------------------------------------------------------------------------------


 

include (a) a statement of each party’s position, and (b) the name and title of
the executive who will represent the party.  The executives shall meet at a
mutually acceptable time and place within one (1) month of the date of the
disputing party’s notice and thereafter as often as they reasonably deem
necessary to exchange relevant information and to attempt to resolve the
dispute.

 

(3)           If the matter has not been resolved within two (2) months of the
disputing party’s notice, or if the party receiving said notice will not meet
within one (1) month, either party may initiate mediation of the controversy or
claim in accordance with the Center for Public Resources Model Procedure for
Mediation of Business Disputes.

 

(4)           If the matter has not been resolved pursuant to the aforesaid
mediation procedure within two (2) months of the initiation of such procedure,
or if either party will not participate in mediation, the controversy shall be
settled by arbitration in accordance with the Center for Public Resources
Rules for Non-Administered Arbitration of Business Disputes by a sole
arbitrator.  The arbitrator shall be selected from the CPR Panels of
Distinguished Neutrals.  The arbitration shall be governed by the United States
Arbitration Act, Title 9 U.S.C. and 35 U.S.C. §294, and judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction
thereof.  The place of arbitration shall be a neutral venue where neither party
has its principal place of business, or such other location as mutually agreed. 
The arbitrator shall be empowered to award damages.  In the case of fraud, the
arbitrator in addition to damages, may award attorney fees (including in-house
and outside attorney fees) but not punitive damages.

 

(5)           All deadlines specified in this Article 7 may be extended by
mutual agreement.

 

(6)           The procedures specified in this Article 7 shall be the sole and
exclusive procedures for the resolution of disputes between the parties arising
out of or relating to this Agreement; provided, however, that a party may seek a
preliminary injunction or other preliminary judicial relief if in its judgment
such action is necessary to avoid irreparable damages.  Despite such action, the
parties will continue to participate in good faith in the procedures specified
in this Article 7.  All applicable statutes of limitation shall be tolled while
the procedures specified in the Article 8 are pending.  The parties will take
such action, if any, required to effectuate such tolling.

 

7.7   Neither this Agreement nor any interest herein is assignable, transferable
or delegatable by one party without prior written consent of the other parties,
other then as set forth in Article 2 hereof.

 

6

--------------------------------------------------------------------------------


 

7.8   To the extent not in conflict with this License Agreement, the terms of
this Agreement shall be governed by the Master Services Agreement, including
such provisions covering confidentiality, headings, approval and other
provisions.

 

IN WITNESS WHEREOF, the parties have caused this document to be executed in
duplicate as of the date and year first above written.

 

 

 

ADVANCED LIGHTING

 

 

TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wayne Vespoli

 

 

 

Name:

Wayne Vespoli

 

 

 

Its:

EVP

 

 

 

 

 

 

 

 

 

 

 

 

 

FIBERSTARS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John M. Davenport

 

 

 

Name:

John M. Davenport

 

 

 

Its:

CEO

 

 

7

--------------------------------------------------------------------------------